ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review filed by Appellant, Guadalupe R. Crow, appearing pro se. The marriage of Guadalupe R. Crow and Michael Crow, Sr., Ap-pellee, had been previously dissolved by Fort Peck Tribal Court Order. Testimony regarding the division of property, assets and debts was taken and disputed. Both parties were represented by counsel in the original proceedings.
The Court, Hon. Stacie Crawford presiding, ordered the Parties to file a proposed property settlement order by April 17, 2012. Counsel for Appellee, Michael Crow, Sr. filed a timely proposed order. Appellant, Guadalupe R. Crow, filed a one page document on April 10, 2012, listing items, which did not contain a proposed settlement.
Judge Crawford issued a supplemental order for the property, assets and debts of *331the Parties on December 20, 2012; filed for record on February 4, 2013.
The Appellant argues that Judge Crawford did not have authority to issue such supplemental order. We disagree. The Court retained jurisdiction over the matter. Judge Crawford had authority to issue the order on December 20, 2012, as she held office on that date.
BASED UPON THE FOREGOING AND GOOD CAUSE APPEARING: IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review is denied; the Court’s Order of December 20, 2012, filed February 4, 2013 is affirmed.